Citation Nr: 1451489	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for drowsiness, fatigue, low energy, and problems focusing, to include as secondary to medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1984 to October 1987 and from March 1990 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's drowsiness, fatigue, low energy, and problems focusing do not constitute disabilities upon which service connection may be established.


CONCLUSION OF LAW

The criteria for service connection for drowsiness, fatigue, low energy, and difficulty focusing, to include as secondary to medications taken for service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131 (2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the non-service-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold question under either theory is whether there is a current disability, since, in the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran contends that medications taken for service-connected disabilities, specifically Gabapentin and Amitriptyline, caused him drowsiness, fatigue, low energy, and problems focusing.  While the Board acknowledges that the Veteran experiences the above symptoms, the Board finds that he does not have a "disability" for which service connection may be granted.  

The Veteran was provided with a VA examination in November 2010 to determine the etiology of his symptoms.  Following an extensive review of the Veteran's claims file, medication history, and a physical examination, the VA examiner concluded that the Veteran's drowsiness was related to his Amitriptyline use, which had been discontinued, and his fatigue and low energy were part and parcel of his fibromyalgia.  In support of his conclusion, the VA examiner specifically noted that the Veteran stopped using Amitriptyline on June 28, 2010.  It was replaced with Nortriptyline, which resulted in improved daytime wakefulness and better sleeping, as well as his ability to function in his current job on a full-time basis.  The examiner also noted that the Veteran has never been diagnosed with chronic fatigue syndrome.  

Other medical evidence of record shows that the Veteran used Gabapentin intermittently until November 2013, at which time he stopped taking it altogether.  His symptoms related to that medication were consequently intermittent.

Based on these facts, the Board concludes that the Veteran's drowsiness, fatigue, low energy, and problems focusing due to his medications are not disabilities under VA regulations.  The Board recognizes that, for VA compensation purposes, the term "disability" is defined as impairment in earning capacity resulting from a disease, injury, or other physical or mental defect and their residual conditions.  Leopold v. Brown, 4 Vet. App. 216, 219 (1993); Vasquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  However, when considering whether a disability has been aggravated, the Court of Appeals for Veterans Claims has made clear that temporary or intermittent flare-ups are not sufficient to be considered aggravation of a disability; rather, the underlying condition, as opposed to the symptoms, must be worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  It follows then, that if an increase in disability for aggravation purposes requires some amount of "chronicity," determination of whether there is a disability at all likewise requires some amount of chronic or persistent condition, as opposed to temporary or intermittent symptomatology.  

By applying these principles to the facts of this case, the Board finds that the Veteran's drowsiness, fatigue, low energy, and problems focusing are no more than temporary symptoms associated with medication, rather than disabilities under VA regulations.  Consequently, as there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection is denied.

The Board also finds that to the extent that the Veteran seeks a separate, compensable rating for his fatigue and low energy, they do not produce separate and distinct symptoms not already recognized in the rating criteria for fibromyalgia. To find otherwise would amount to pyramiding, which is specifically prohibited by regulation. 38 C.F.R. § 4.14 (2014).


ORDER

Entitlement to service connection for drowsiness, fatigue, low energy, and difficulty focusing, to include as secondary to medications taken for service-connected disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


